Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-18 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/971,572 filed February 7, 2020.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites, “… and stopping the ongoing RA procedure in a case that a Medium Access Control (MAC) Protocol Data Unit (PDU) including a Buffer Status Reporting (BSR) MAC Control Element (CE) is transmitted on the second PUSCH resource or the second PUSCH resource can accommodate all pending data for transmission”, in lines 10-13. For clarity it is suggested to change to “… and stopping the ongoing RA procedure in a case that a Medium Access Control (MAC) Protocol Data Unit (PDU) including a Buffer Status Reporting (BSR) MAC Control Element (CE) is transmitted on the second PUSCH resource or the second PUSCH resource is available to accommodate all pending data for transmission”.

Claim 10 is objected for the same reason as set forth above for claim 1.

Claims 2-9 and 11-18 are also rejected since they are dependent on the rejected independent claims 1 and 10, respectfully as set for above.

Appropriate correction is required.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Medium Access Control (MAC) protocol specification, 3GPP TS 38.321v15.8.0, 2019-12), and further in view of Cirik et al. (PCT/US2020/012177, and further published as US Pub. No.: 2021/0410200).

As per claim 1, 3GPP disclose A wireless communication method of a User Equipment (UE) for performing Random Access (RA) operations, the wireless communication method comprising: 
receiving a Radio Resource Control (RRC) message that indicates a first Physical Uplink Shared Channel (PUSCH) resource (see section 5.4.1, 5.4.3, 5.4.4, RRC controls the Logical Channel Prioritization (LCP) procedure by configuring mapping restrictions for each logical channel, including max PUSCH-Duration which is larger than or equal to the PUSCH transmission duration associated to the UL grant / corresponding to receiving a RRC message that indicates a first PUSCH resource); 

initiating an RA procedure after receiving the RRC message, in a case that no Physical Uplink Control Channel (PUCCH) resource is configured for the SR procedure (see section 5.4.1, 5.4.3, 5.4.4,  When an SR is triggered, it shall be considered as pending until it is cancelled. If the MAC entity has no valid PUCCH resource configured for the pending SR, an RA procedure is initiated on the SpCell /corresponding to initiating an RA procedure after receiving the RRC message, in a case that no PUCCH resource is configured for the SR procedure, and all pending SR is cancelled);  and 
stopping the ongoing RA procedure in a case that a Medium Access Control (MAC) Protocol Data Unit (PDU) including a Buffer Status Reporting (BSR) MAC Control Element (CE) is transmitted on the second PUSCH resource or the second PUSCH resource can accommodate all pending data for transmission (see section 5.4.1, 5.4.3, 5.4.4, The MAC entity may stop, if any, ongoing Random Access procedure due to a pending SR which has no valid PUCCH resources configured, which was initiated by MAC entity prior to the MAC PDU assembly. Such a Random Access procedure may be stopped when the MAC PDU is transmitted using a UL grant other than a UL grant provided by Random Access Response, and this PDU includes a BSR MAC CE which contains buffer status up to and including the last event that triggered a BSR prior to the MAC PDU assembly, or when the UL grant can accommodate all pending data available for transmission /corresponding to stopping the ongoing RA procedure in a case that a MAC PDU including a BSR MAC CE is transmitted on a second UL grant not provided by the RA Response or the second UL grant can accommodate all pending data available for transmission ).

Although 3GPP disclose that the RRC message that indicates max PUSCH-Duration as a first
PUSCH resource, which is larger than or equal to the PUSCH transmission duration associated to the U grant. Then it would be obvious to a person skilled in the art that setting the second UL grant is a second 

3GPP however does not explicitly disclose that: the first PUSCH for MSGA payload transmission, and the second UL grant is a second PUSCH resource, determining that the second PUSCH resource is available while the RA procedure is ongoing, the second PUSCH resource not indicated by the RRC message as the first PUSCH resource; 

Ciric however disclose a first PUSCH for MSGA payload transmission (see Fig.30-Fig.35, para. 0610-0612, 0628, a wireless device receive one or more radio resource control (RRC) messages. The one or more RRC messages comprise one or more configuration parameters of a cell. The one or more configuration parameters indicate physical uplink shared channel (PUSCH) resources for transmissions of message A (MsgA) payloads of two-step random-access procedures of the cell (e.g., PUSCH resources in FIG. 34, PUSCH resource-1 for MsgA, PUSCH resource-2 for MsgA, PUSCH resource-3 for MsgA in FIG. 34), see also para. 0569-0570, the wireless device select a PUSCH resource, among the PUSCH resources, for transmission of a msgA payload of the two-step random-access procedure, per para. 0581, the at least one UL radio resource is a first PUSCH resource); and a second UL grant is a second PUSCH resource, determining that the second PUSCH resource is available while the RA procedure is ongoing, the second PUSCH resource not indicated by the RRC message as the first PUSCH resource (see Fig.30-Fig.35, see para. 0610-0612, the wireless device initiate a two-step random-access procedure for the cell at time T1. A first PUSCH resource of the PUSCH resources is selected based on initiating the two-step random-access procedure for the cell. A determination may be made that a PUSCH duration of a configured uplink grant (e.g., UL grant in FIG. 34) overlaps with a transmission of a MsgA payload via the first PUSCH resource (e.g., at time T2). Based on the determination, the configured uplink grant is ignored by not transmitting via a second PUSCH resource of the configured uplink grant (e.g., at time T2), see also para. 0583, when the wireless device determines/selects the at least one UL grant (e.g., Uplink grant-2 in FIG. 30 and FIG. 31) 2 in FIG. 30 and FIG. 31), the wireless device may determine that a first duration of the at least one UL radio resource overlaps with a second duration of a second UL radio resource (e.g., second PUSCH resource in FIG. 30 and in FIG. 31) of a second UL grant (e.g., second uplink grant in FIG. 30 and in FIG. 31), see also para. 0622-0625); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first PUSCH for MSGA payload transmission, and the second UL grant is a second PUSCH resource, determining that the second PUSCH resource is available while the RA procedure is ongoing, the second PUSCH resource not indicated by the RRC message as the first PUSCH resource, as taught by Cirik, in the system of 3GPP, so that configuration parameters are indicate physical uplink shared channel (PUSCH) resources for transmission of a message A (MsgA) payload of a two-step random-access procedure of the cell, see Ciric, paragraphs 622-624.

As per claim 2, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Ciric further disclose  wherein the RRC message includes a PUSCH configuration for MSGA that indicates an allocation of the first PUSCH resource (see para. 0248, 0414,  the RAR UL grant may schedule a PUSCH transmission (e.g., Msg3) from the wireless device. In an example, the RAR UL grant may comprise at least one of: frequency hopping flag (e.g., 1 bit), a frequency resource allocation for the PUSCH transmission (e.g., 14 bit), a time resource allocation for the PUSCH transmission (e.g., 4 bit), MCS (e.g., 4 bit), TPC command for the PUSCH transmission (e.g., 3 bit), and CSI request (e.g., 1 bit)).

As per claim 3, the combination of 3GPP and Cirik disclose the wireless communication method of claim 2.

Cirik further disclose wherein the PUSCH configuration for MSGA is MsgA-PUSCH-Config (see para. 0322, 0466, in a contention-free two-step random-access procedure, PUSCH resources to transmit a MsgA payload of the contention-free two-step random-access procedure may be dedicated to a wireless device. Based on the PUSCH resources being dedicated, the PUSCH resources is contention-free PUSCH resources).

As per claim 4, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Cirik further disclose wherein the second PUSCH resource is determined as available in a case that the second PUSCH resource is scheduled by Downlink Control Information (DCI) (see para. 0416, when the wireless device transmits the PUSCH scheduled by the RAR UL grant, in response to not being provided with the C-RNTI, the wireless device may attempt to detect a third DCI (e.g., DCI format 1_0) with CRC scrambled by the TC-RNTI, the third DCI schedule a second PDSCH).

As per claim 5, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Cirik further disclose wherein the second PUSCH resource is determined as available in a case that the second PUSCH resource corresponds to an active configured grant configuration (see para. 0416, the second PDSCH comprise a UE contention resolution identity, see also para. 0581-0583,  when the wireless device determines/selects, for the two-step random-access procedure, the at least one UL grant (e.g., Uplink grant-2 in FIG. 30 and FIG. 31) indicating the at least one UL radio resource (e.g., Uplink resource-2 in FIG. 30 and FIG. 31), the wireless device may determine that the at least one UL radio resource of the at least one UL grant overlaps with a second UL radio resource (e.g., second PUSCH resource in FIG. 30 and FIG. 31) of a second UL grant (e.g., second uplink grant in FIG. 30 and in FIG. 31)).

As per claim 6, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Cirik further disclose continuing the ongoing RA procedure until the RA procedure is completed in a case that the MAC PDU is transmitted on the first PUSCH resource (see para. 0292,  when a MAC PDU is successfully decoded and a MAC PDU comprises a UE contention resolution identity MAC CE that matches the CCCH SDU transmitted in Msg3 1250, a UE  consider the contention resolution 1250 successful and consider the random access procedure successfully completed ).

As per claim 7, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Cirik further disclose continuing the ongoing RA procedure until the RA is completed in a case that the MAC PDU is transmitted on a third PUSCH resource used for MSGA payload transmission (see Fig.30-31, para. 0613, a determination is made that a third PUSCH resource of a second configured uplink grant does not overlap with a second transmission of a second MsgA payload of a second two-step random-access procedure of the cell. Based on the determination, the wireless device  transmit via the third PUSCH resource of the second configured uplink grant).

As per claim 8, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Cirik further disclose wherein the second PUSCH resource is an Uplink (UL) resource not used for MSGA payload transmission (see para. 0612, a first PUSCH resource of the PUSCH resources may be selected based on initiating a two-step random-access procedure for the cell. A determination may be made that a PUSCH duration of a configured uplink grant overlaps with a transmission of a MsgA payload via the 

As per claim 9, the combination of 3GPP and Cirik disclose the wireless communication method of claim 1.

Cirik further disclose wherein the second PUSCH resource is not scheduled by a Random Access Response (RAR) (see Fig.30-31, Fig.34, para. 0610,  example embodiment, at time T0, a wireless device may receive one or more radio resource control (RRC) messages. The one or more RRC messages may comprise one or more configuration parameters of a cell. The one or more configuration parameters may indicate physical uplink shared channel (PUSCH) resources for transmissions of message A (MsgA) payloads of two-step random-access procedures of the cell (e.g., PUSCH resources in FIG. 34, PUSCH resource-1 for MsgA, PUSCH resource-2 for MsgA, PUSCH resource-3 for MsgA in FIG. 34). The wireless device may initiate a two-step random-access procedure for the cell at time T1. A first PUSCH resource of the PUSCH resources may be selected based on initiating the two-step random-access procedure for the cell. A determination may be made that a PUSCH duration of a configured uplink grant (e.g., UL grant in FIG. 34) overlaps with a transmission of a MsgA payload via the first PUSCH resource (e.g., at time T2). Based on the determination, the configured uplink grant may be ignored by not transmitting via a second PUSCH resource of the configured uplink grant (e.g., at time T2)).

As per claim 10, claim 10 is rejected the same way as claim 1. Cirik also disclose A User Equipment (UE) (see Fig.3, Citrex Wireless device 110) for performing Random Access (RA) operations, the UE comprising: a processor (see Fig.3, processor 314); and a memory (see Fig.3, memory 315).

As per claim 11, claim 11 is rejected the same way as claim 2.

As per claim 12, claim 12 is rejected the same way as claim 3.

As per claim 13, claim 13 is rejected the same way as claim 4.

As per claim 14, claim 14 is rejected the same way as claim 5.

As per claim 15, claim 15 is rejected the same way as claim 6.

As per claim 16, claim 16 is rejected the same way as claim 7.

As per claim 17, claim 17 is rejected the same way as claim 8.

As per claim 18, claim 18 is rejected the same way as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi (US Pub. No.:2021/0144582) – see para. 0157-0160, “SRS may be transmitted by a UE to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. SRS transmitted by the UE may allow a base station to estimate an uplink channel state at one or more frequencies. A scheduler at the base station may employ the estimated uplink channel state to assign one or more resource blocks for an uplink PUSCH transmission from the UE. The base station may semi-statically configure the UE with one or more SRS resource sets. For an SRS resource set, the base station may configure the UE with one or more SRS resources. An SRS resource set applicability may be configured by a higher layer (e.g., RRC) parameter. For example, when a higher layer parameter indicates beam management, an SRS resource in a SRS resource set of the one or more SRS resource sets (e.g., with the same/similar time domain behavior, periodic, aperiodic, and/or the like) may be .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469